
	
		I
		111th CONGRESS
		1st Session
		H. R. 516
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Hare (for
			 himself, Mr. Rush,
			 Mr. Jackson of Illinois,
			 Mr. Lipinski,
			 Mr. Gutierrez,
			 Mr. Roskam,
			 Mr. Davis of Illinois,
			 Ms. Bean, Ms. Schakowsky, Mr.
			 Kirk, Mrs. Halvorson,
			 Mr. Costello,
			 Mrs. Biggert,
			 Mr. Foster,
			 Mr. Johnson of Illinois,
			 Mr. Manzullo,
			 Mr. Schock, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2105 East Cook Street in Springfield, Illinois, as the
		  Colonel John H. Wilson, Jr. Post Office
		  Building.
	
	
		1.Colonel John H. Wilson, Jr.
			 Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 2105 East Cook Street
			 in Springfield, Illinois, shall be known and designated as the Colonel
			 John H. Wilson, Jr. Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Colonel John H. Wilson, Jr. Post Office
			 Building.
			
